104 F.3d 350
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Gale WINN, President of Miss Black Virginia Pageant, Inc.;Miss Black Virginia Pageant, Inc., Plaintiff-Appellants,Franshone WINN, Esq., Appellant,v.ASSOCIATED PRESS, Louis Boccardi, President of AssociatedPress, Defendants-Appellees.
No. 95-9223.
United States Court of Appeals, Second Circuit.
Sept. 26, 1996.

Appeal from the United States District Court for the Southern District of New York (Sprizzo, Judge).
Appearing for Appellant:  Franshone Winn, Amityville, New York.
Appearing for Appellees:  Margaret Blair Soyster, Roger & Wells, New York, New York.
S.D.N.Y.
AFFIRMED.
Before LUMBARD, MESKILL, and WINTER, Circuit Judges.


1
This cause came to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Gale Winn, Miss Black Virginia Pageant, Inc., and their attorney, Franshone Winn, appeal from Judge Sprizzo's grant of summary judgment to the defendants on all claims pursuant to Rule 56(b), Fed.R.Civ.P., and imposition of monetary sanctions for discovery abuse pursuant to Rule 37.  We affirm for substantially the reasons stated by the district court.  Winn v. Associated Press, 903.  F.Supp. 575 (S.D.N.Y.1995).